Citation Nr: 1226902	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  06-29 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2005 rating decision by the Huntington, West Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for IBS, also claimed as diarrhea.

In February 2010, the Board decided other issues on appeal, and remanded, to the RO via the VA Appeals Management Center (AMC) the issue of service connection for IBS, for the development of additional evidence. Although additional evidence was developed, the Board finds that the record leaves questions that warrant another remand for additional evidentiary development. Therefore the appeal again is REMANDED to the RO via the AMC, in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has IBS as a result of his service-connected post-traumatic stress disorder (PTSD). The Veteran has a digestive system disorder for which VA has established service connection. The RO describes the service-connected disorder as chronic gastritis with gastroesophageal reflux disease (GERD) and history of peptic ulcer disease associated with PTSD. In VA examinations in August 2004, the Veteran reported that his digestive system symptoms included episodes of diarrhea occurring every one to four days. The examiner found that the Veteran had GERD, gastritis, and status post peptic ulcer disease, in remission. The examiner noted that stress conditions can aggravate digestive conditions. The examiner stated the opinion that it is as likely as not that the Veteran's PTSD aggravates his GERD and gastritis.

In the February 2010 remand, the Board called for the Veteran to have a VA examination with review of the file and opinions regarding the likely etiology of any current IBS. The Veteran had a VA examination in May 2010. The examiner stated that the problem list found in records of VA treatment of the Veteran did not include any IBS or chronic diarrhea. The examiner concluded that the Veteran did not have a clear diagnosis of IBS. The examiner stated that he could not opine on the likely etiology of any IBS or the subjectively described chronic diarrhea without resorting to pure speculation. The examiner opined that the Veteran's subjectively reported chronic diarrhea was not related to or aggravated by his PTSD, nicotine addiction, or other service-connected conditions. The examiner did not explain that opinion.

Records of VA treatment of the Veteran in February 2011 reflect that the Veteran reported alternating periods of diarrhea and constipation. The treatment problems list included IBS.

In the May 2010 VA examination report, the examiner concluded that the Veteran did not have a clear diagnosis of IBS based upon a finding that the problem list found in records of VA treatment of the Veteran did not include any IBS or chronic diarrhea. Essentially, the basis of the examiner's conclusions, that there had been no diagnosis of IBS, has been changed by the inclusion of IBS in a subsequent problem list. The Board therefore will remand the issue again, for a new VA examination, with claims file review and well-explained opinion regarding the likelihood of a relationship between service and service-connected disabilities and any current IBS, if found.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to a clinician for review, the AMC or RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues on appeal, and make any such documents available to the clinician for review.


Accordingly, the case is REMANDED for the following action:

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issue, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Schedule the Veteran for a VA examination to address the likely etiology of any current irritable bowel syndrome (IBS), if found. Provide the examiner with the Veteran's claims file for review. After reviewing the claims file and examining the Veteran, the examiner should provide opinions as to whether it is as likely as not (at least a 50 percent probability) that:

A. the Veteran has a current IBS or other disorder manifested by frequent diarrhea;if so, that

B. Any current IBS began in service; or that

C. Any current IBS is proximately due to or the result of the individual or combined effects of service-connected disabilities, including post-traumatic stress disorder (PTSD) and nicotine addiction; or that

D. any current IBS is aggravated by the individual or combined effects of service-connected disabilities, including post-PTSD and nicotine addiction.

The examiner should explain the reasoning leading to the opinions that he or she provides.

3. After completion of the above, review the expanded record and determine if the remanded claim can be granted. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



